The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendments filed on November 30, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.

Status of Claims
Claims 1-20 are pending in the application. Claims 1, 6-8, 12, 17-18, and 20 are amended.

Response to Amendment
Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant’s amendment necessitated new grounds of rejections presented in the following art rejection.

Priority
The priority date that has been considered for this application is March 16th, 2020.  

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

(B).      Claim limitations are provided with the Bold fonts in the art rejection.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, and 11- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey in view of SHOAVI et al (US 20160246594 A1, hereinafter, “SHOAVI”). 

Regarding claim 1 (Currently Amended), Pandey teaches A method comprising: 
obtaining a platform-agnostic application configuration comprising a plurality of application components that can be interpreted by a plurality of system-specific application platforms [to dynamically render different applications at runtime, the different applications comprising at least one of different layouts, different functionalities, and different content] (para [0096], “…the system receives two sets of Ankur programs: a configuration program, config.ank 315, and an application program, app.ank 310…” para [0097], “The app.ank program is the main program which contains both conditional and unconditional components, and whose binary will be created….” para [0099], “…In step 370, an executable binary 375 and a composition map 380 are generated for the application….”); 
based on the platform-agnostic application configuration, generating, by a computing device using a system-specific application platform, an application [at runtime], the application comprising a platform-specific interpretation of the platform-agnostic application configuration (para [0118], “…For each deployment target type in the deployment schema, in step 630, the system will build a binary specific to that platform….”); 
Pandey does not explicitly teach 
(…) to dynamically render different applications at runtime, the different applications comprising at least one of different layouts, different functionalities, and different content;
(based on the platform-agnostic application configuration,) generating, (by a computing device using a system-specific application platform,) an application at runtime, (the application comprising a platform-specific interpretation of the platform-agnostic application configuration;) and 
rendering, by the computing device, the application at runtime[[.]]; and 
based on one or more configuration updates that are agnostic to an operating environment of the computing device, generating, by the computing device, an updated application without the computing device compiling or installing new or updated software code for the updated application, the updated application comprising the application modified to reflect the one or more configuration updates.
SHOAVI teaches 
(…) to dynamically render different applications at runtime, the different applications comprising at least one of different layouts, different functionalities, and different content (para [0005], “…whereby allowing for selectively enabling or disabling invocation of the one or more functions during runtime of the application program by modifying the modifiable configurations without re-deploying the application program….”);
(based on the platform-agnostic application configuration,) generating, (by a computing device using a system-specific application platform,) an application at runtime, (the application comprising a platform-specific interpretation of the platform-agnostic application configuration;) (para [0034], “…wherein each wrapper is configured to selectively enable and disable invocation of the wrapped function during runtime of the application program based on modifiable configurations, without requiring re-deployment of the application program.” wherein selectively enable and disable a function during runtime based on modifiable configuration reads on generating an application at runtime) and 
rendering, by the computing device, the application at runtime (para [0005], “…whereby allowing for selectively enabling or disabling invocation of the one or more functions during runtime of the application program by modifying the modifiable configurations without re-deploying the application program….”); and 
based on one or more configuration updates that are agnostic to an operating environment of the computing device (para [0065], “On Step 234, after the app is invoked, the app may transmit a request to a server to receive updated modifiable configurations…” wherein the modifiable configurations are about enabling or disabling the wrapped functions and are irrelevant to operating environment), generating, by the computing device, an updated application without the computing device compiling or installing new or updated software code for the updated application, the updated application comprising the application modified to reflect the one or more configuration updates (para [0066], “…if invocation of a function of the one or more wrapped functions is enabled by the modifiable configurations, the function may be invoked by the respective wrapper and return the same value as the original function returns….” wherein a function is enabled or disabled based on the modifiable configurations reads on generating an updated application).
Pandey and SHOAVI are analogous art because both deal with configuring software.
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Pandey and SHOAVI before him/her before the effective filing date of the claimed invention to incorporate the features of SHOAVI into Pandey because SHOAVI’s teaching may provide the effect of overcoming the prior art challenges (SHOAVI, para [0036]).

Regarding claim 2 (Original), Pandey as modified by SHOAVI teaches The method of claim 1, Pandey further teaches wherein the plurality of application components comprises at least one of data objects, application layouts, rules, and actions (para [0097], “The app.ank program is the main program which contains both conditional and unconditional components, ...” para [0006], “…the one or more conditional components may be a one or more of: a conditional module, a conditional class, a conditional function, a conditional statement, and a conditional variable.” wherein the variable reads on a data object).

Regarding claim 3 (Previously Presented), Pandey as modified by SHOAVI teaches The method of claim 1, Pandey further teaches wherein the plurality of system-specific application platforms comprises application platforms supported by at least one of different hardware environments and different software environments (para [0114], “The multiple contexts apply for testing applications that may run on many different platforms (such as iOS.TM., Android.TM., Web.TM., Mac.TM., Linux.TM., Windows.TM., etc.)….”).

Regarding claim 4 (Original), Pandey as modified by SHOAVI teaches The method of claim 1, Pandey further teaches wherein the application comprises a domain-specific 20application having at least one of application requirements, rules, modules, and data objects associated with a specific domain (para [0117], “…The profiles define their hardware characteristics (CPU, memory, sensors, etc.), their system software characteristics (the OS, its version, the APIs, etc.), location of each device if location is important, security requirements, and other characteristics describing the device/platform. …, and (iv) a list of security policies.” where security requirements read on the application requirements).

Regarding claim 5 (Previously Presented), Pandey as modified by SHOAVI teaches The method of claim 1, Pandey further teaches wherein the different applications comprise at least one of different domain-specific applications and variations  (para [0041], “…This allows creation of different versions of a module each pertaining to different conditions…” wherein the module corresponding to a domain-specific application, and different versions of a module indicate variations of domain-specific applications).

Regarding claim 6 (Currently Amended), Pandey as modified by SHOAVI teaches The method of claim 1, Pandey further teaches further comprising: modifying at least a portion of the platform-agnostic application configuration to yield the one or more configuration updates (para [0121], “…Assume that changes in the application app.ank leads to a new application app1.ank 735.” wherein the app.ank reads on the platform-agnostic application configuration);  
SHOAVI further teaches
based on the one or more configuration updates, dynamically rendering [[an]] the updated application (para [0066], “On Step 240, during runtime of the application program, if invocation of a function of the one or more wrapped functions is enabled by the modifiable configurations, the function may be invoked by the respective wrapper and return the same value as the original function returns….” wherein a function is enabled or disabled based on the modifiable configurations reads on rendering an updated application. For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 7 (Currently Amended), Pandey as modified by SHOAVI teaches The method of claim 6 [[1]], Pandey further teaches wherein modifying at least a portion of the platform-agnostic application configuration comprises modifying one or more application components of the plurality of application components, the one or more application components comprising at least one of an application object, an object definition, an object action, and an application 5layout describing a user interface associated with the application (para [0122], “…The system then determines all conditional components that have changed…” para [0006], “…the one or more conditional components may be a one or more of: a conditional module, a conditional class, a conditional function, a conditional statement, and a conditional variable.” wherein the variable reads on an application object).

Regarding claim 8 (Currently Amended), Pandey as modified by SHOAVI teaches The method of claim 1, SHOAVI further teaches wherein generating the updated application comprises: interpreting the one or more updates at runtime using the system-specific application platform at the computing device (para [0066], “On Step 240, during runtime of the application program, if invocation of a function of the one or more wrapped functions is enabled by the modifiable configurations, the function may be invoked by the respective wrapper and return the same value as the original function returns….” wherein a function is enabled or disabled based on the modifiable configurations reads on interpreting the updates. For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 9 (Previously Presented), Pandey as modified by SHOAVI teaches The method of claim 8, SHOAVI further teaches wherein generating the updated application comprises: applying, by the computing device, the one or more configuration updates to the application at runtime without compiling or installing new or updated software code (para [0034], “…wherein each wrapper is configured to selectively enable and disable invocation of the wrapped function during runtime of the application program based on modifiable configurations, without requiring re-deployment of the application program.” wherein the modifiable configurations indicate configuration updates);  and 
dynamically rendering the updated application at runtime (para [0066], “On Step 240, during runtime of the application program, if invocation of a function of the one or more wrapped functions is enabled by the modifiable configurations, the function may be invoked by the respective wrapper and return the same value as the original function returns….” wherein a function is enabled or disabled based on the modifiable configurations reads on rendering an updated application). 
For motivation to combine, please refer to office action regarding claim 1.

Regarding claim 11 (Previously Presented), Pandey as modified by SHOAVI teaches The method of claim 1, SHOAVI further teaches 
wherein generating the application comprises interpreting the plurality of application components and dynamically rendering the application based on the interpreted plurality of application components (para [0062], “On Step 230, modifiable configurations, such as SC CONFIG 150 of FIG. 1B, are defined for selectively enable and disable invocation of the wrapped functions. The modifiable configurations may be retained in a server and transmitted to computing devices in which the app is executed….” wherein the functions read on application components. For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 12 (Currently Amended), it is directed to a system to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 12. Note that, Pandey teaches A system comprising: one or more processors; and a computer-readable storage medium having stored thereon instructions that, when 30executed by the one or more processors (Fig. 9): 

Regarding claim 13 (Original), it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 14 (Original), it recites same features as claim 3, and is rejected for the same reason.

Regarding claim 15 (Original), it recites same features as claim 4, and is rejected for the same reason.

Regarding claim 16 (Previously Presented), it recites same features as claim 5, and is rejected for the same reason.

Regarding claim 17 (Currently Amended), Pandey as modified by SHOAVI teaches The system of claim 12, Pandey further teaches the computer-readable storage medium having stored thereon instructions that, when executed by the one or more processors, cause the one or more processors to: 
modify at least a portion of the platform-agnostic application configuration to yield the one or more configuration updates (para [0121], “…Assume that changes in the application app.ank leads to a new application app1.ank 735.” wherein the app.ank reads on the platform-agnostic application configuration); and 
SHOAVI further teaches
based on the one or more configuration updates, dynamically render the updated application at the system without compiling or installing new or updated software code for the updated application (para [0034], “…wherein each wrapper is configured to selectively enable and disable invocation of the wrapped function during runtime of the application program based on modifiable configurations, without requiring re-deployment of the application program.” wherein the modifiable configurations indicate configuration updates. For motivation to combine, please refer to office action regarding claim 1);  

Regarding claim 18 (Currently Amended), it recites same features as claim 7, and is rejected for the same reason.

Regarding claim 19 (Original), it recites same features as claim 11, and is rejected for the same reason.

Regarding claim 20 (Currently Amended), it is directed to A non-transitory computer-readable storage medium disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 20. Note that, Pandey teaches A non-transitory computer-readable storage medium comprising instructions (Fig. 9, Memory 922):

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pandey and SHOAVI as applied to claim 1, in further view of Young (US 20140032581 A1, hereinafter, “Young”).

Regarding claim 10 (Original), Pandey as modified by SHOAVI teaches The method of claim 1, but does not explicitly teach wherein the plurality of application components comprises data objects and object schema definitions, the method further comprising dynamically generating one or more of the object schema definitions based on a context associated with one or more of the data objects, the context comprising at least one of a relationship between 20at least two data objects, one or more application modules associated with one or more requested operations, and an object state associated with one or more data objects.
Young teaches 
wherein the plurality of application components comprises data objects and object schema definitions (para [0023], “…The relationships module 214 may be configured to add explicit definitions of relationships into elements in a hierarchical data schema that was created based on a relational data model…”), the method further comprising dynamically generating one or more of the object schema definitions based on a context associated with one or more of the data objects, the context comprising at least one of a relationship between 20at least two data objects, one or more application modules associated with one or more requested operations, and an object state associated with one or more data objects (para [0030], “…where the schema builder 410 of FIG. 4 accesses a relation data model and automatically generates a hierarchical data schema (e.g., an XML schema) based on the relational data model at operation 520. The generated hierarchical data schema may comprise a subject element that includes an explicitly defined relationship aspect…”).
Pandey and SHOAVI along with Young are analogous art because all deal with configuring software.
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Pandey, SHOAVI and Young before him/her before the effective filing date of the claimed invention to incorporate the features of Young into Pandey and SHOAVI because Young’s teaching provides techniques that “may be utilized beneficially with various other products” (Young, para [0039]).

Response to Arguments
Applicant's arguments regarding art rejections filed 11/30/2021 have been fully considered and are moot upon new grounds of rejections made in this office action above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SOMANI et al is cited for teaching METHODS FOR REMOTE CONFIGURATION OF SOFTWARE APPLICATIONS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/s. sough/SPE, Art Unit 2192